DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
Claim Objections
3.	Claims 1, 4 are objected to because of the following informalities: 
	Claim 1, in line 3, the correct phrase is “one or more of the vertical trim piece extrusions and a horizontal trim piece extrusion”
	Claim 1, in lines 7 and 11, the correct phrase is “and the horizontal trim piece extrusion”
Claim 4, in line 4, the correct phrase is “for receiving the horizontal trim piece extrusion”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 6,311,442), Fig 2.
Regarding claim 1, Watanabe discloses a vertical trim piece extrusion 10 for a wall panel trim reveal system capable of cladding a wall with non-overlapping wall panels utilizing the vertical trim piece extrusion and one or more other vertical and horizontal trim piece extrusions, (Fig 1, 2) comprising: 
at least one mounting wall 16 adapted for mounting the vertical trim piece extrusion flush to a building wall; 
at least one slot formed by the at least one mounting wall 16 and at least one integral tab 15 adapted to receive a wall panel 30 and any horizontal trim piece extrusion therein to interact with the wall panel; and 
a single bump 18 protruding from the at least one mounting wall 16 near an inside corner of the slot and recessed from an opening of the slot to receive the wall panel, the bump 18 adapted to abut the wall panel 30 received within the slot to keep the wall panel off the building wall and to provide a stop to abut an edge of any horizontal trim piece extrusion received within the opening of the slot (Fig 1, 2); 

Examiner would like to note that the claims are directed towards the vertical trim piece extrusion only and the wall panel and the horizontal trim piece extrusions are not being positively claimed and the vertical trim piece extrusion of Watanabe is capable of receiving a wall panel and a horizontal trim piece extrusion within the slot thus the claim limitations are met.
Regarding claim 2, Watanabe discloses wherein the bump 18 is adapted to keep the wall panels 30 off the wall and close to the at least one tab 15, (Fig 1, 2). 
Regarding claim 3, Watanabe discloses wherein the bump 18 has a hooked shape, such that the hooked shape forms a moisture channel running along each side of the bump along the length of each vertical trim piece, (Fig 1, 2).
Regarding claim 4, Watanabe discloses wherein the vertical trim piece 10 comprises a corner vertical trim piece, wherein the at least one mounting wall comprises two perpendicular mounting walls 16 and the at least one integral tab comprises two tabs 15 and the at least one slot comprises two slots capable of receiving the horizontal trim piece extrusion therein, each of the slots having a bump 18 forming a moisture drainage channel within each tab 15 running along each slot, (Fig 1, 2).
Regarding claim 5, Watanabe discloses wherein the vertical trim piece extrusion 10 comprises an outside corner vertical trim piece, wherein the at least one integral tab comprises two tabs 15 and a corner edge there between, such that the two tabs and the corner edge form the appearance of a triple corner, (Fig 1, 2). 
7.	Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 6,311,442), Fig 3.
Regarding claim 1, Watanabe discloses a vertical trim piece extrusion 10 for a wall panel trim reveal system capable of cladding a wall with non-overlapping wall panels utilizing the vertical trim piece extrusion and one or more other vertical and horizontal trim piece extrusions, (Fig 1, 3) comprising: 
at least one mounting wall 16 adapted for mounting the vertical trim piece extrusion flush to a building wall; 
at least one slot formed by the at least one mounting wall 16 and at least one integral tab 15 adapted to receive a wall panel 30 and any horizontal trim piece extrusion therein to interact with the wall panel; and 
a single bump 18 protruding from the at least one mounting wall 16 near an inside corner of the slot and recessed from an opening of the slot to receive the wall panel, the bump 18 adapted to abut the wall panel 30 received within the slot to keep the wall panel off the building wall and to provide a stop to abut an edge of any horizontal trim piece extrusion received within the opening of the slot (Fig 1, 3); 
whereby the bump 18 forms a moisture drainage channel along each vertical trim piece extrusion 10 to direct moisture away from the building wall (Col 4, Lines 66-67, Col 5, Lines 1-3).
Examiner would like to note that the claims are directed towards the vertical trim piece extrusion only and the wall panel and the horizontal trim piece extrusions are not being positively claimed and the vertical trim piece extrusion of Watanabe is capable of .

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6,311,442), Fig 3. Watanabe discloses the vertical trim piece extrusion comprises an outside corner vertical trim piece, wherein the at least one integral tab comprises two tabs 15 formed from a double-sided corner edge forming two slots, such that the two tabs 15 and the corner edge form the appearance of a continuous corner (Fig 3). Watanabe does not disclose the corner edge being rounded. However, it would have been an obvious matter of design choice to modify the shape of the corner edge to be rounded, since such a modification would have involved a mere change in the size of .
As modified, the two tabs and the modified rounded corner edge form the appearance of a continuous rounded corner.

11.	Claims 1, 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tupman (US 4,825,612) in view of Watanabe (US 6,311,442).	Regarding claim 1, Tupman discloses a vertical trim piece extrusion 10 for a wall panel trim reveal system capable of being used for cladding a wall with non-overlapping wall panels utilizing the vertical trim piece extrusion and one or more other vertical and horizontal trim piece extrusion, (Fig 1-3) comprising:
at least one mounting wall 14  adapted for mounting the vertical trim piece extrusion flush to a building wall (Fig 1-3); 
at least one slot formed by the at least one mounting wall 14 and at least one integral tab 26 adapted to receive a wall panel and the horizontal trim piece extrusion  therein to interact with the wall panel (Fig 1, 3).
Tupman does not disclose a single bump protruding from the at least one mounting wall near an inside corner of the slot and recessed from an opening of the slot to receive the wall panel, the bump adapted to abut the wall panel received within the slot to keep the wall panel off the building wall and to provide a stop to abut an edge of the horizontal trim piece extrusion received within the opening of the slot; whereby the bump forms a moisture drainage channel along each vertical trim piece extrusion to direct moisture away from the building wall. However, Watanabe discloses a single 
whereby the bump 18 forms a moisture drainage channel along each vertical trim piece extrusion 10 to direct moisture away from the building wall (Col 4, Lines 66-67, Col 5, Lines 1-3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trim piece of Tupman to include a bump as taught by Watanabe in order to carry off any moisture which may seep around the wall panel.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
The modified vertical trim piece extrusion would be capable of being used with a horizontal trim piece extrusion and the bump would be capable of providing a stop to abut an edge of any horizontal trim piece extrusion received within the slot.
Regarding claim 10, Tupman discloses the vertical trim piece extrusion 10 is adapted to receive a vertical top cap trim piece 40 having locking protrusions 50, 52 adapted to interlock with corresponding locking protrusions 46, 48 in the vertical trim piece 10, (Fig 1-3). 
Regarding claim 11, Tupman further disclose the vertical trim piece extrusion 10 is adapted to be interlocked to the vertical top cap trim piece 40 without fasteners (Fig 2, 3).
Regarding claim 12, Tupman discloses as discussed in claim 10, but does not disclose wherein the vertical trim piece extrusion includes an offset second tab adapted to receive a wall panels of a different thickness. However, it would have been an obvious engineering design to have offset tabs according to the required thickness of the panels.

Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1-6, 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        02/27/2021